UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6394


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL ENRIQUE VILLALOBOS SANCHEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cr-00238-LMB-3)


Submitted: August 30, 2021                                   Decided: September 8, 2021


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Samuel Enrique Villalobos Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Enrique Villalobos Sanchez pled guilty to aiding and abetting a murder in

aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1), (2), and was sentenced in

January 2019 to life imprisonment. Sanchez’s appeal was dismissed based on the appellate

waiver in his plea agreement.

       In January 2021, Sanchez filed a motion in the district court entitled “Over-All

Motion for Legal Inquiry and to Thereby Exhaust the Local Remedies,” in which he

claimed that his life sentence imposed when he was 19 years old was a violation of the

Eighth Amendment, that his guilty plea had not been made knowingly and voluntarily, and

that he was denied effective assistance of counsel.

       The district court noted that, although Sanchez’s motion was not captioned as a

motion to vacate under 28 U.S.C. § 2255, his claims of ineffective assistance of counsel

and his challenge to the validity of his guilty plea should be raised in a § 2255 motion. The

district court dismissed those claims without prejudice after providing Sanchez with the

proper notice required by United States v. Castro, 540 U.S. 375, 383 (2003) (holding that,

before recharacterizing a postjudgment motion as a § 2255 motion, “the district court must

notify the pro se litigant that it intends to recharacterize the pleading, warn the litigant that

this recharacterization means that any subsequent § 2255 motion will be subject to the

restrictions on ‘second or successive’ motions, and provide the litigant an opportunity to

withdraw the motion or to amend it so that it contains all the § 2255 claims he believes he

has”). We agree with the district court’s disposition of these claims.



                                               2
      The district court addressed Sanchez’s sentencing claim on the merits, however,

finding that his life sentence did not violate the Eighth Amendment. We find that this

claim, too, should have been dismissed without prejudice in order to avoid confusion

should Sanchez file a proper § 2255 motion. Accordingly, we affirm the district court’s

order as modified to show that the dismissal of Sanchez’s sentencing claim is without

prejudice.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.

                                                            AFFIRMED AS MODIFIED




                                           3